Citation Nr: 0112874	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sarcoidosis with 
postoperative scars, thoracotomy, and pulmonary fibrosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1948 to January 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of April 2000 from the Waco, 
Texas, Regional Office (RO), which, in pertinent part, denied 
the veteran's December 1999 claim for entitlement to an 
increased rating sarcoidosis with postoperative scars, 
thoracotomy, and pulmonary fibrosis.  

The veteran testified at a hearing before a local hearing 
officer at the RO in September 2000.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected sarcoidosis disability is 
manifested by complaints of shortness of breath upon walking 
or climbing stairs; there is no evidence that it is 
productive of pulmonary involvement requiring systemic high 
doses (therapeutic) corticosteroids for control.

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his respiratory 
disability.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 30 
percent for sarcoidosis with postoperative scars, 
thoracotomy, and pulmonary fibrosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.97, Part 4, Diagnostic Code 6846 (2000).

2.  Application of the extraschedular provisions for the 
veteran's respiratory disability is not warranted in this 
case; the evidence of record does not show that the veteran's 
pulmonary-related disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that a 
rating in excess of 30 percent is warranted for the veteran's 
service-connected respiratory disability.  Specifically, the 
veteran's representative asserts that shortness of breath 
experienced by the veteran upon walking or climbing stairs is 
indicative of a higher evaluation.  See VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated in January 2001.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the April 2000 rating decision that the medical 
evidence of record did not, in essence, satisfy the 
requirements of the pertinent schedular criteria.  That is 
the key issue in this case, and the rating decision, as well 
as the June 2000 statement of the case (SOC) and October 2000 
supplemental statement of the case (SSOC), informed the 
veteran of the requirements set out in the schedular 
criteria.  Moreover, the veteran was informed by letter dated 
in May 2000 of the reasons why his claim was denied.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, SSOC, 
and letter sent to the appellant informed him of the 
information and evidence needed to support the grant of a 
higher rating and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The Board notes that the veteran supplied VA with a 
VA Form 21-4142, Authorization for Release of Information, 
dated in February 1998.  This form contained the name and 
address of a private treating physician of the veteran.  By 
letter dated in April 1998 VA sought to obtain medical 
records from this physician.  The veteran was informed as 
part of the September 1998 rating decision and SOC that no 
reply had been received from the physician to the RO's April 
1998 letter.  At the time of this decision, it is noted that 
a response from this named physician has not been received.  

The veteran is also shown to have been provided a VA 
examination in 2000, in which during the course of the 
examination the examiner reviewed the claims file and 
provided comprehensive examination findings as well as a 
diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

The Board finds that a brief discussion concerning the 
procedural history of the veteran's case is in order.  
Service connection for "sarcoidosis, pulmonary, progressive, 
and slightly symptomatic" was initially granted by a rating 
decision dated in January 1952; a 30 percent rating was 
assigned.  In August 1954 the disability was recharacterized 
as "sarcoidosis, Boeck's, left lung," and a 100 percent 
rating was assigned.  In September 1957, the rating assigned 
to the veteran's "sarcoidosis, left lung, with P.O. 
[postoperative] scar, thoracotomy, moderate," was decreased 
from 100 to 30 percent.  Subsequently, in December 1962, the 
rating assigned for the veteran's respiratory disorder was 
further decreased to 10 percent.  In March 1979, the RO 
increased the rating assigned to the veteran's "sarcoidosis, 
lung, with P.O. scars, thoracotomy and pulmonary fibrosis" 
to 30 percent.  In December 1999, as shown as part of a VA 
Form 21-4138, Statement in Support of Claim, the veteran 
sought an increase in the rating assigned to his service-
connected sarcoidosis.  In April 2000, the RO determined that 
the 30 percent rating assigned for the veteran's service-
connected disability was to be continued.  The RO also noted 
that the disability was rated pursuant to Diagnostic Code 
6846 of VA's Schedule for Rating Disabilities (Rating 
Schedule), and that it had previously been rated under 
Diagnostic Codes 6699-6602.  See RO rating decision dated in 
April 1993.  The veteran expressed disagreement with the 
April 2000 RO decision and subsequently perfected an appeal 
to this decision.  The 30 percent rating has remained in 
effect during the course of the appeal.  Additionally, the 
Board notes that the veteran's 30 percent disability 
evaluation has been in effect since 1978, and is therefore 
protected under 38 C.F.R. § 3.951(b) (2000).

The Board notes that the regulations governing the evaluation 
of respiratory disorders were amended effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
Part 4).  The Court has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  See Karnas, supra, at 313.  
However, in this instance, as the veteran's current claim is 
shown to have been initiated in December 1999, the Board 
will, in adjudicating this matter, utilize the regulations 
effective subsequent to the October 1996 revision.  

The severity of the veteran's respiratory disorder is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 6846 of VA's Rating 
Schedule, 38 C.F.R. Part 4.  As noted above, effective 
October 7, 1996, the rating criteria for respiratory 
disorders was amended.  Under the revised rating criteria, a 
30 percent rating is warranted for sarcoidosis where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
sarcoidosis where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent rating is warranted for sarcoidosis where there 
is cor pulmonale; or cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  This code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.

The service medical records includes a disposition board 
proceeding report dated in May 1951 showing a diagnosis of 
pulmonary sarcoidosis.  An inservice hospitalization report 
dated in November 1951 is also shown to include a diagnosis 
of pulmonary sarcoidosis.  

The reports of VA special chest examinations, dated in March 
and June 1952, are both shown to include a diagnosis of 
progressive pulmonary sarcoidosis.  

A VA clinical record narrative summary dated in May 1954 
shows that bronchopneumonia, treated, improved; and 
sarcoidosis of the lungs, untreated, unimproved were 
diagnosed.  Boeck's sarcoidosis of the left lung was 
diagnosed on VA hospitalization discharge in June 1954 
following the veteran having been admitted for 37 days.

A VA special chest examination report dated in August 1956 
indicates that the veteran underwent a thoracotomy in June 
1954 where it was found that a tumor mass could not be 
removed.  The thoracotomy scar was noted to be well healed.  
The diagnoses included Boeck's sarcoid and "pleurisy, 
fibrinous, left, residuals."

A VA record of hospitalization dated in July 1960 includes a 
diagnosis of sarcoidosis of the left lung, untreated, 
unchanged.  

The veteran is also shown to have been admitted into a VA 
hospital in November 1968.  Examination was described as 
normal except for a well healed left thoracotomy scar and X-
ray evidence of regeneration of the left 6th rib.  Lung 
fields were noted to be essentially normal.  Inactive 
sarcoidosis was diagnosed.  

A VA examination report dated in February 1979 shows that 
inactive sarcoidosis resulting in pulmonary fibrosis and 
history of left thoracotomy in 1954, for purposes of 
diagnosis, were diagnosed.  

A VA respiratory examination report dated in May 1998 is also 
of record.  Review of this report shows that a comprehensive 
summary of the veteran's medical history was documented.  The 
veteran reported being short winded for ten years.  He also 
reported having shortness of breath when he walks and that he 
was barely able to go up one flight of stairs.  He added that 
he was unable to either run or jog.  The veteran further 
mentioned that on level ground walking at regular speed he 
was able to walk only 50 to 100 yards.  The physician 
reported that the veteran has had essentially no diagnosis or 
treatment in regard to his shortwindedness which he reported 
having for ten years.

On examination, it was reported that the veteran had no 
evidence of any respiratory problems even after walking at a 
normal speed from the waiting room into the examining room or 
when getting up on the examining table.  Lung fields were 
reported to be essentially clear without rales, rhonchi, or 
wheezes.  A well healed thoracotomy scar without tenderness 
or keloid formation was observed.  Expansion of the chest was 
noted to be symmetrical and equal bilaterally.  The diagnosis 
was, in pertinent part, history of sarcoidosis by biopsy, 
left thoracotomy in 1954.  X-rays taken in conjunction with 
the examination showed probable chronic interstitial lung 
changes with volume loss on the left, consistent with 
pulmonary sarcoidosis.  Additionally, pulmonary functioning 
testing also accomplished in the course of the examination 
revealed neither obstructive nor restrictive disease.  
Reduction in diffusing capacity was noted to be seen in 
sarcoidosis.  

The most recent examination of the veteran's respiratory 
state is shown to have been afforded the veteran in February 
2000.  The examiner noted that review of the clams folder 
revealed essentially no additional medical information from 
that which was of record at examination in May 1998.  The 
veteran reported that he began having trouble several years 
ago and that he has difficulty breathing on exertion.  He 
also claimed to have trouble walking from his car to his 
home, and reported having a little cough.  The veteran 
claimed to have loss of functioning due to his breathing and 
stated that he could not run or jog, and that he had to stop 
and rest after climbing one flight of stairs.  He added that 
he had difficulty walking up hills and could not wash his 
car.  The veteran also mentioned that he experiences 
shortness of breath after walking fast.  

Examination showed that the veteran was able to walk at a 
normal speed from the waiting room into the examining room 
and could get up and off the examining table without any 
apparent respiratory distress.  Lung fields were reported to 
be essentially clear to physical examination with no rales, 
rhonchi, or wheezes.  A well healed left thoracotomy scar was 
noted, with a slight depression.  Regarding the scar, the 
examiner noted that no tenderness, inflammation, keloid 
formation, nor undue fixation was shown to be present, and 
the scar did not represent any functional or medical 
impairment.  The examiner further mentioned that the veteran 
was on no current treatment for his breathing situation and 
that he had not been on an inhaler or oral or systemic 
corticosteroids.  In pertinent part, the diagnosis was 
pulmonary sarcoidosis by history, left thoracotomy in 1954.  

Chest X-ray examination accomplished the same day as the 
examination showed that the veteran was slightly obliqued to 
the right and there was slight left lung volume loss with 
minor infiltrate changes in both mid and lower lungs.  
Calcification of the aorta was also diagnosed.  

Pulmonary functioning tests were also conducted the same day 
as the February 2000 examination.  The examiner noted that 
the findings were normal.  

As noted above, the veteran testified at a hearing in 
September 2000.  He stated that he became short of breath on 
climbing stairs, causing him to have to stop to rest after 
one flight.  He added that he had to stop and rest after 
walking one to two blocks.  He also mentioned that he used 
Albuterol for his breathing problems.  The veteran also 
testified that his thoracotomy scar was tender and caused 
restrictive movement of his left arm.  He added that his 
trouble breathing was much worse than it was in 1978.  

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected sarcoidosis with 
postoperative scars, thoracotomy, and pulmonary fibrosis do 
not satisfy the criteria for rating in excess of 30 percent 
under the revised rating criteria.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes clinical findings of complaints relating to 
breathing trouble on exertion and diagnoses of pulmonary 
sarcoidosis by history.  However, the record, while showing 
that the veteran claimed in September 2000 to use Albuterol, 
does not contain medical findings which show that his 
pulmonary involvement requires systemic high doses 
(therapeutic) corticosteroids for control of his respiratory 
problems.  Therefore, in essence, taking into consideration 
all of the available information and the criteria set forth 
in the Rating Schedule, it is the finding of the Board a 
rating in excess of 30 percent for the veteran's service-
connected respiratory disability pursuant to Diagnostic Code 
6846 is not warranted.  Clearly, this is not the case with 
the veteran who has inactive pulmonary sarcoidosis and normal 
pulmonary function.  Also, the medical evidence does not show 
that the veteran has extra-pulmonary involvement in order to 
rate such residuals under the specific body system involved.

Additionally, in regards to the veteran's left thoracotomy 
scar, the Board points out that a separate rating can be 
assigned for such scars.  See Estaban v. Brown, 6 Vet. App. 
259 (1994).  However, in this instance, as no tenderness, 
inflammation, keloid formation or undue fixation was 
demonstrated on recent examination in February 2000, a 
separate rating is not appropriate in this case.  Also, as 
also noted by the examiner in February 2000, the scar was not 
shown to represent either functional or medical impairment.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
respiratory impairment more nearly approximate the criteria 
for the next higher evaluation pursuant to 38 C.F.R. § 4.7 
(2000).  Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  38 
C.F.R. § 4.3 (2000).

Review of the record shows that the RO has considered 
referral of the veteran's service-connected respiratory 
disability for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2000).  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 30 
percent schedular evaluation assigned in this case concerning 
the veteran's service-connected sarcoidosis with 
postoperative scars, thoracotomy, and pulmonary fibrosis is 
not inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability of the respiratory 
system.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his 
respiratory disability over the years since the above-
mentioned 1968 VA hospital admission.  As such, this case 
does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment-beyond that contemplated in the assigned 
evaluation, or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extraschedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2000).

ORDER

Entitlement to an increased rating in excess of 30 percent 
for sarcoidosis with postoperative scars, thoracotomy, and 
pulmonary fibrosis is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

